Name: Commission Implementing Decision (EU) 2015/1353 of 3 August 2015 amending Annex II to Decision 2007/777/EC as regards the entry for South Africa in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (notified under document C(2015) 5290) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: international trade;  trade;  tariff policy;  agricultural activity;  agricultural policy;  Africa;  foodstuff
 Date Published: 2015-08-05

 5.8.2015 EN Official Journal of the European Union L 208/36 COMMISSION IMPLEMENTING DECISION (EU) 2015/1353 of 3 August 2015 amending Annex II to Decision 2007/777/EC as regards the entry for South Africa in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (notified under document C(2015) 5290) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down animal and public health rules for imports into the Union and the transit and storage in the Union of consignments of meat products and treated stomachs, bladders and intestines (the commodities). (2) Parts 2 and 3 of Annex II to Decision 2007/777/EC set out lists of third countries or parts thereof from which the introduction into the Union of the commodities is authorised, provided that the commodities have undergone the relevant treatment, as set out in Part 4 of that Annex. (3) South Africa is listed in Parts 2 and 3 of Annex II to Decision 2007/777/EC as a third country from which imports into and transit through the Union of commodities obtained from poultry, farmed feathered game, ratites and wild game birds are authorised from the whole territory. (4) Following highly pathogenic avian influenza (HPAI) outbreaks of the subtype H5N2 on the South African territory in April 2011, Decision 2007/777/EC was amended by Commission Implementing Regulation (EU) No 536/2011 (3) in order to provide that all of the above listed commodities may only be authorised for introduction from South Africa into the Union after being subjected to treatment D as set out in Part 4 of Annex II to Decision 2007/777/EC which provides for inactivation of possible virus present in the commoditiy. Further Commission Implementing Regulations (EU) No 991/2011 (4) and (EU) No 110/2012 (5) were adopted in relation to the evolution of the disease situation. (5) On 2 March 2015 South Africa has submitted information on its HPAI status and declared its whole territory as free from that disease. (6) This information has now been evaluated by the Commission. On the basis of that evaluation, as well as the guarantees provided by South Africa, it is appropriate to amend the prescribed treatment for commodities covered by Decision 2007/777/EC in order to take into account the favourable disease situation. (7) Parts 2 and 3 of Annex II to Decision 2007/777/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 August 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Commission Implementing Regulation (EU) No 536/2011 of 1 June 2011 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof (OJ L 147, 2.6.2011, p. 1). (4) Commission Implementing Regulation (EU) No 991/2011 of 5 October 2011 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof with respect to highly pathogenic avian influenza (OJ L 261, 6.10.2011, p. 19). (5) Commission Implementing Regulation (EU) No 110/2012 of 9 February 2012 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof (OJ L 37, 10.2.2012, p. 50). ANNEX Annex II to Decision 2007/777/EC is amended as follows: (1) in Part 2, the entry for South Africa is replaced by the following: ZA South Africa C C C A D A A C C A A D XXX (2) in Part 3, the entry for South Africa is replaced by the following: ZA South Africa XXX XXX XXX XXX E E A XXX XXX A A E XXX South Africa ZA-1 E E XXX XXX E E A E XXX A A E XXX